

116 HR 6422 IH: National Infrastructure Bank Act of 2020
U.S. House of Representatives
2020-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6422IN THE HOUSE OF REPRESENTATIVESMarch 31, 2020Mr. Danny K. Davis of Illinois (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Financial Services, Education and Labor, Natural Resources, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo facilitate efficient investments and financing of infrastructure projects and new job creation through the establishment of a National Infrastructure Bank, and for other purposes.1.Short titleThis Act may be cited as the National Infrastructure Bank Act of 2020.2.FindingsCongress finds the following:(1)Throughout our Nation’s history, national banks have played a crucial role in financing our Nation’s public infrastructure, which in turn contributed to the United States becoming the world’s leading producing nation.(2)Canals, the Transcontinental Railroad, the Hoover Dam, rural electrification, and the national system of roads and bridges are all examples of investments in infrastructure that created the conditions for improved productivity, job creation, and economic growth.(3)Four previous national banks financed such infrastructure, each according to a development plan: The First (1791–1811) and Second (1816–1836) Banks of the United States, President Lincoln’s national banking system, and President Franklin Roosevelt’s Reconstruction Finance Corporation (1932–1957).(4)However, according to the American Society of Civil Engineers (ASCE) in a 2017 report, the current condition of the infrastructure in the United States earns a grade point average of D+, and an estimated $4,590,000,000,000 investment is needed by 2025 to bring the following systems to a state of good repair (amounts in parentheses):(A)Roads, bridges, and transit ($2,042,000,000,000).(B)Electricity grids ($934,000,000,000).(C)Schools ($870,000,000,000).(D)Dams, levees, waterways, and ports ($162,000,000,000).(E)Airports ($157,000,000,000).(F)Rail ($154,000,000,000).(G)Drinking water and wastewater systems ($150,000,000,000).(H)Public parks and recreation ($114,000,000,000).(I)Hazardous and solid waste ($7,000,000,000).(5)In addition, expanded investment is needed in new manufacturing centers, affordable housing, broadband access, science and technology drivers, to accommodate population growth and migration, and for other improvements in rural, urban, and low-income areas that the private sector is not currently serving.(6)Although Federal grant programs, along with matching State and local funding, should continue to play a central role in financing infrastructure in the United States, current and foreseeable demands on existing Federal, State, and local budgets exceed the resources to support these programs by a wide margin. ASCE estimates that funds are available for only about half of the infrastructure it currently monitors. Meanwhile, long-term savers, including central banks, pension funds, corporations, sovereign wealth funds, and insurance companies, have a growing interest in infrastructure investment.(7)The establishment of a United States public deposit money bank would provide direct loans and other financing of up to $4,000,000,000,000 for qualifying infrastructure projects. Such funding would be adequate to finance all of the United States identified infrastructure needs, in all parts of the country, according to strategic plans. At the same time, it would return the United States to its most recent golden age when a National Infrastructure Bank was in place (1933–1957), during which time total factor productivity advanced by 3.5 percent per year, the economy grew on average 5.5 percent per year, income inequality fell by one-third, and Federal and State tax receipts rose dramatically.3.DefinitionsFor purposes of this Act, the following definitions apply unless otherwise specified in this Act:(1)BankThe term Bank means the National Infrastructure Bank established under section 4(a).(2)Blended financingThe term blended financing means financing provided through any combination of loans or bond financing, in cooperation with private lenders or State revolving funds, that is integrated into a single agreement with a single set of financial terms.(3)BoardThe term Board means the National Infrastructure Bank Board.(4)BondThe terms Bond means any bond issued in accordance with this Act if—(A)the proceeds from the sale of the bond are to be used for expenditures incurred after the date of issuance with respect to any infrastructure project or other purpose, subject to such rules as the Bank may provide;(B)the bond is issued in registered form;(C)the bond has such terms, and carries interest in such an amount, as determined by the Bank; and(D)payments of interest and principal with respect to the bond is the obligation of the Bank, and is backed by the full faith and credit of the United States.(5)Chief asset and liability management officerThe term chief asset and liability management officer means the chief individual responsible for coordinating the management of assets and liabilities of the Bank.(6)Chief compliance officerThe terms chief compliance officer and CCO mean the chief individual responsible for overseeing and managing the compliance and regulatory affairs of the Bank.(7)Chief executive officerThe terms chief executive officer and CEO mean the individual serving as the executive director of the Bank.(8)Chief financial officerThe terms chief financial officer and CFO mean the chief individual responsible for managing the financial risks, planning, and reporting of the Bank.(9)Chief loan origination officerThe term chief loan origination officer means the chief individual responsible for managing the processing of new loans provided by the Bank.(10)Chief operations officerThe terms chief operations officer and COO mean the chief individual responsible for the retail operations of the Bank and its branches, including its administrative, human resource, and information technology systems.(11)Chief risk officerThe terms chief risk officer and CRO mean the chief individual responsible for managing operational and compliance-related risks of the Bank.(12)Chief treasury officerThe term chief treasury officer means the chief individual responsible for managing the Bank’s treasury operations.(13)Community development infrastructure projectThe term community development infrastructure project means any project for the development of affordable housing, schools, public parks and recreation, libraries, or public facilities that train workers and build labor skills.(14)ConnectivityThe term connectivity means the linkages in transportation, energy, communications, and community development infrastructure, as well as manufacturing and data centers, that tie geographic areas together into economic units, including networks of commuter routes, railways, shipping lanes, and internet cables, and are best expressed in map form.(15)Cost benefit analysisThe term cost benefit analysis means the comparison of the stream of costs for a potential project over its useful lifetime, to its public benefits over that time, with cost and benefit flows expressed on a common basis in terms of net present value.(16)DevelopmentThe terms development and develop mean, with respect to an infrastructure project, any—(A)preconstruction planning, feasibility review for stand-alone projects or for bundled projects, permitting, design work, life-cycle maintenance planning, and other preconstruction activities; and(B)construction, reconstruction, rehabilitation, replacement, or expansion.(17)Direct loanThe term direct loan has the meaning given the term in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).(18)Disadvantaged communityThe term disadvantaged community means a county, city, or partial census tract area, with any of the following characteristics:(A)A median household income below 80 percent of the State nonmetropolitan median household income.(B)Persistent rural poverty, in which 20 percent or more of the population has been living below the poverty line for the last 30 years.(19)Energy infrastructure projectThe term energy infrastructure project means any project for energy transmission and distribution, energy generation as needed, energy efficiency enhancement for buildings, and energy storage.(20)EntityThe term entity means a State, municipality, or other governmental agency (including a political subdivision or any other instrumentality of a State or a revolving fund), publicly owned utility, public authority or corporation, partnership (including a public-private partnership), joint venture, or trust.(21)Environmental infrastructure projectThe term environmental infrastructure project means any project for the establishment, deferred maintenance, or enhancement, including security enhancement, of any drinking water and wastewater treatment facility, storm water management system, flood gate, dam, levee, dredging, wetland restoration or other open space conservation, infill development, solid waste disposal facility, hazardous waste facility, or industrial site cleanup or remediation project.(22)General counselThe term general counsel means the individual who serves as the chief lawyer for the Bank.(23)Greenhouse gasesThe term greenhouse gases means any man-made gas designated as a greenhouse gas by the Administrator of the Environmental Protection Agency.(24)Infrastructure projectThe term infrastructure project means any transportation, energy, environmental, telecommunications, community development, or other infrastructure project for which a development plan is presented to the Bank for financing. It shall exclude military infrastructure.(25)Loan guaranteeThe term loan guarantee has the same meaning as in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).(26)ProductivityThe term productivity means the improved efficiency in the economy associated with investments in public and private infrastructure. It is calculated as the change in the value of total production, minus the change in the value of inputs going into production.(27)Public benefitThe term public benefit means the clear and measurable benefit to society resulting from the public’s use of the infrastructure with respect to which a project is carried out, or the improvement such infrastructure provides in—(A)economic growth and productivity;(B)air and water quality;(C)energy savings;(D)high-wage jobs;(E)poverty reduction; or(F)increased Federal, State, and local revenues.(28)Public-private partnershipThe term public-private partnership means any entity—(A)(i)which is undertaking the development of all or part of an infrastructure project, which will have a public benefit, pursuant to requirements established in one or more contracts between the entity and a State or an instrumentality of a State; or(ii)the activities of which, with respect to such an infrastructure project, are subject to regulation by a State or any instrumentality of a State; and(B)which owns, leases, or operates, or will own, lease, or operate, the project in whole or in part, and at least one of the participants in the entity is a nongovernmental entity.(29)Revolving fundThe term revolving fund means a fund or program established by a State or a political subdivision or other instrumentality of a State, the principal activity of which is to make loans, commitments, or other financial accommodation available for the development of one or more categories of infrastructure projects.(30)SecretaryThe term Secretary means the Secretary of the Treasury.(31)Smart gridThe term smart grid means a system that provides for any of the smart grid functions set forth in section 1306(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17386(d)).(32)StateThe term State means any of the several States, the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, the Commonwealth of Northern Mariana Islands, and any other territory of the United States.(33)Telecommunications infrastructure projectThe term telecommunications infrastructure project means any project involving infrastructure required to provide communications by wire, fiber optic cable, or radio, including broadband, or to enhance security for such infrastructure.(34)Transportation infrastructure projectThe term transportation infrastructure project means any project for the construction, deferred maintenance, or enhancement, including security enhancement, of highways, roads, bridges, transit and intermodal systems, inland waterways, commercial ports, airports, high speed rail, and freight rail systems.4.Establishment of national infrastructure bank(a)Establishment of national infrastructure bankThe National Infrastructure Bank is established as a Government corporation subject to chapter 91 of title 31, United States Code (commonly known as the Government Corporation Control Act), except as otherwise provided in this Act.(b)Conforming amendmentSection 9101(3) of title 31, United States Code, is amended by adding at the end the following:(Q)the National Infrastructure Bank..(c)Responsibility of the secretaryThe Secretary shall take such action as may be necessary to assist in implementing the establishment of the Bank in accordance with this Act, including obtaining a national bank charter. 5.Purposes and authorizations(a)PurposeThe purpose of National Infrastructure Bank shall be to facilitate efficient, long-term financing of infrastructure projects, business and economic growth, and new job creation in the United States.(b)Capitalization(1)In generalThe National Infrastructure Bank shall raise capital stock, in an amount approved by the Board, but not to exceed to $500,000,000,000.(2)SubscriptionThe capital stock shall be subscribed by—(A)public holders of outstanding Treasury securities of 3 years or greater maturity, or outstanding municipal bonds of States or municipalities of 5 years or greater maturity, who transfer such securities or bonds to the Bank in exchange for the capital stock;(B)paid-in share capital, paid in cash; and(C)the United States Treasury, as on-call subscriber to the Bank, in an amount up to $100,000,000,000 in 30-year United States Treasury Bonds.(3)LimitationThe Bank shall not purchase public debt of the United States, as newly issued, except for the purpose of rolling over the existing Treasury holdings of the Bank.(c)Preferred stock(1)In generalAll subscribed capital shall be exchanged for an equivalent in preferred stock, or shares, in the Bank, callable only by the Bank during a period of 20 years following finalization of a stock purchase agreement. Notwithstanding any other provision of law, a guarantee of redemption, to be included in the stock purchase agreement, shall impose upon the United States a contractual obligation to fund the redemption. Preferred shareholders shall have no voting rights in the Bank.(2)Dividends on preferred stockThe Bank shall pay dividends, semiannually, at a rate of 2 percent per annum plus the annual rate of the Treasury security exchanged for the stock or 2 percent per annum for paid-in capital. The stock purchase agreement shall impose upon the United States a contractual obligation to fund the 2 percent portion of the dividend payment.(d)Borrowed capitalThe Bank is further authorized to raise medium- to long-term, borrowed capital for projects needs, and short-term capital to meet its cash flow needs, by, respectively—(1)issuing Bonds, with a fixed 5 to 10 year maturity; and(2)maintaining a discount line of credit account with the Board of Governors of the Federal Reserve System.(e)DepositsOnce chartered as a national bank, the Bank shall accept deposits from individuals, corporations, or public entities, into transaction deposit accounts on its books, and pay interest on those deposits, in an amount deemed appropriate by the Board.(f)Loans(1)In generalThe Bank shall provide loans, in accordance with this Act, to entities, or enter into blended financing credit, for the financing, development, or operation of infrastructure projects.(2)Loan maturityThe maturity of loans should match, to the extent possible, the maturity periods of anticipated profitability, economic stimulus, and projected useful life of projects financed by such loans.(3)Loan limitTotal loans contracted by the Bank shall not exceed $4,000,000,000,000.(4)Capital adequacy ratioThe Bank shall maintain a total capital to loan adequacy ratio of no less than 12.5 percent.(5)Interest charges on loans and other feesThe Bank—(A)shall charge fixed-rate-interest, fees, premiums, or discounts based on the risk associated with a loan made by the Bank, taking into consideration—(i)the price of Treasury obligations of a similar maturity or 2 percent per annum, whichever is greater; (ii)the credit rating of the borrowing entity if expressly published, or an assessment of the overall finances of the borrowing entity indicating an ability to service the loan; and(iii)whether or not the borrowing entity qualifies as a disadvantaged community, and an interest rate subsidy, subject to availability of funds;(B)may, in connection with a loan extended by the Bank, issue guarantees, insurance, coinsurance, and reinsurance to borrowing entities, insurance companies, financial institutions, or others, or groups thereof, and charge fees based on a similar risk analysis; and(C)may charge for the review of any project proposal in such amount as may be approved by the Board to cover the costs of such review.(6)RefinancingSubject to a full audit of the project and borrower, and subject to Board review, the Bank may extend the time limit for repayment of a loan, through renewal, substitution of new obligations, or other wise, with the maximum time for such renewal to be approved by the Board. The Bank may make such further loans as necessary for project completion, or to assure loan repayment.(7)Prohibition on other loansThe Bank may not provide loans to consumers or any other loans not described under this Act.(g)Capital for loan disbursementsOnce chartered as a national bank, the Bank is authorized to create funds in a deposit account in a borrowers name, in accordance with the loan agreement, and each scheduled loan disbursement as it is made. The Bank shall draw up an Aggregate Loan Disbursement Plan, in consultation with the Comptroller of the Currency and the Board of Governors of the Federal Reserve System.(h)Net earningsAfter meeting current obligations, the Bank is authorized to use its earnings, and all moneys which have been or may hereafter be allocated to or borrowed by it, in the exercise of its functions. From those monies, the Bank shall set aside loan loss provisions equal to a proportion of loan book value, as determined appropriate by the Board. Net earnings of the Bank, after setting aside loan loss provisions and estimated forward cash flow needs, shall be used for the payment of dividends to the United States Treasury, in an annual amount to be determined by the Board. Any residual net earnings shall be deposited into a Trust Fund to subsidize loans for disadvantaged communities that are not able to repay infrastructure loans on normal loan terms, in a manner to be determined by the Board. Any direct Federal contributions from the budget for the purpose of subsidizing disadvantaged communities may also be added and utilized via the Trust Fund. (i)Guarantees and loan loss provisionsIn the event of any losses, as determined by the Board, incurred on loans, guarantees, and insurance extended under this Act, they shall be borne by the Bank out of its loan loss provisions. Any losses in excess thereof shall be borne by the Secretary of the Treasury. That excess shall be considered a contingent obligation backed by the full faith and credit of the Government of the United States of America.(j)ReservesThe Bank shall maintain reserves against the Bank’s transaction accounts in such amount as the Board may determine appropriate, but not greater than 14 percent of the Banks’s total transaction accounts in excess of $25,000,000.(k)BranchesThe Bank shall establish an office of lending and deposit in each city that has a Federal reserve bank, via the internet, and in any other location where the Board determines it appropriate.6.Formation of regional economic accelerator planning groups(a)In generalThe Bank, through its branch offices, shall facilitate the organization of at least 7 Regional Economic Accelerator Planning Groups, to be defined by common economic, demographic, and infrastructure linkages.(b)DutiesThe Regional Economic Accelerator Planning Groups may—(1)organize themselves by, and be composed of, State and local public sector officials, including through multijurisdictional or multistate agreements among agencies;(2)identify economic mega-regions, defined as hub cities, related towns and suburbs, manufacturing production corridors, and rural areas woven together into the communities where people of the United States live, work, and provide goods or services for movement within the region, and to other regions;(3)identify infrastructure needs and priorities for mega-regions, with input from the American Society of Civil Engineers, and other trade, business, and industrial associations;(4)develop regional economic accelerator plans, and a pipeline of infrastructure projects, and their strategic placement, needed to improve supply chains, land use, and productivity within each mega-region, while seeking to include all communities;(5)define how such projects will create energy savings, environment improvements, jobs and wage improvements, regional economic growth, and growth in regional tax income;(6)identify where multijurisdictional agreements should be enacted or strengthened to improve the development of infrastructure projects that cross jurisdictional lines (examples are transportation improvements along the northeast corridor, flood mitigation in midwestern States along the Missouri River, or development of a national high-speed rail grid);(7)identify where Federal, State, or local laws and regulations should be streamlined to reduce infrastructure project approval times, while maintaining environmental and safety objectives, and work towards streamlining those laws and regulations;(8)seek public input on the broad outlines of each regional infrastructure development plan;(9)provide such plans to the Bank, to inform the Bank on its selection of infrastructure projects for financing; and(10)assist entities formulating and submitting projects for consideration of Bank financing on the definition, scope, selection criteria, and others factors under section 7 that will be considered in the approval process.7.Eligibility criteria for assistance from the bank(a)In generalFinancial assistance shall be available from the Bank when the entity applying for such assistance has demonstrated to the satisfaction of the Board that the project for which such assistance is being sought meets the requirements of this Act. Any entity proposing a project for which the use or purpose is private, and without public benefit, shall not be eligible for financial assistance from the Bank under this Act.(b)ApplicantsThe Bank shall accept applications for infrastructure projects for the designation of those projects that may receive financial assistance under this section for any infrastructure project having—(1)a public sponsor; and(2)local, regional, or national significance.(c)Guidelines for infrastructure projectsThe Executive Committee and the Board shall establish guidelines, and develop online application procedures, to assist applications of infrastructure projects under this section to develop applications for financial assistance under this section.(d)Criteria(1)In generalIn making a determination as to whether to provide an infrastructure project with financial assistance, the Board shall evaluate and rate each applicant based on the factors appropriate for the type of the proposed infrastructure project, including—(A)consistency of the project with a regional infrastructure development plan that builds economic connectivity in the project area and beyond, so that maximum growth is achieved while leaving no community behind;(B)a life cycle projection of the benefits, as compared to costs, of the project, that incorporates the factors in subparagraphs (C) through (N) of this paragraph;(C)promotion of economic growth, including private sector-led growth associated with the project;(D)job creation, including fair and responsible employment practices, and a workforce development to train workers in new skills, including by union apprentice programs to train new hires;(E)a preference for projects in areas of high unemployment, or disadvantaged communities, including a workforce development plan to train workers in new skills;(F)environmental and public health benefits including the reduction in greenhouse gases, and water and air pollution, and the removal of lead and other hazardous materials;(G)a demonstrated ability to contract for design, construction, operation, and maintenance of the infrastructure project throughout its estimated useful life, including by defining project objectives and utilizing performance-based monitoring;(H)an understanding of the strategic importance of bundling of projects, correctly sizing projects, and adopting value design and procurement procedures, so as to realize long-run cost savings from dig, build, expand, or improve only once;(I)an understanding of the importance of innovative and state-of-the-art technologies that achieve project reliability, efficiency, resiliency, security, and public safety;(J)in cases where infrastructure is publicly or privately owned, a preference for projects that leverage Federal, State, local, and private financing, including public-private partnerships, or where companies can show that the additional capital could not be obtained from commercial sources;(K)a consideration of the costs and benefits of preserving and repurposing existing infrastructure, in particular to mitigate against unemployment and bolster manufacturing in the United States;(L)integration of other qualified projects that may or could be done concurrently;(M)a categorical benefit; and(N)any other criteria as determined by the Board, with approval by the Board.(2)Categorical benefitIn this subsection, the term categorical benefit means the following:(A)For any transportation infrastructure project:(i)A reduction in surface and air traffic congestion, by road, transit, passenger rail, freight rail, port or inland water travel, or air travel, as measured by reductions in transit, boarding, and total trip times.(ii)An anticipated increase in capacity for existing and expected new ridership or transport use, including by high-speed rail.(iii)A reduction in risks from maintenance decline, or structural failure, over the service life of the project.(iv)The coordination of improvements in commuter passenger operations, freight transport, and new community design, with the demographics of population, economic production, and trade hubs according to a regional infrastructure plan.(v)An overall decline in greenhouse gas emissions from surface and air transportation projects financed by the Bank.(vi)An increase in access to affordable transportation options, including by low-income populations and the disabled.(vii)Improvements in safety for users, passengers, and operators, as measured by a reduction in fatalities and serious injuries.(B)For any environmental infrastructure project:(i)Increased coastal and inland flood mitigation and protection.(ii)Improvements in drinking water or wastewater systems, through the repair, expansion or replacement of such systems.(iii)A reduction in risk to any public infrastructure from structural failure, or damage, due to weather-related events or catastrophic wildfires.(iv)Environmental improvements from the removal of hazardous wastes.(C)For any energy infrastructure project:(i)Development of a smart grid, with modern security and resiliency systems.(ii)Expanded use of clean energy.(iii)Energy efficient buildings, including clean energy designated retrofits.(iv)Development of localized power generation, and its integration into the grid.(D)For any telecommunications project:(i)Completion or improvement in broadband and wireless access and services in rural and disadvantaged communities.(ii)Improvement of the global telecommunication satellite network.(E)For any community development infrastructure project:(i)Modernization of local land use policies, including those that promote transit-oriented development and location efficiency.(ii)Expansion in the provision of public housing, or publicly assisted affordable housing, to provide long-term affordability in targeted, disadvantaged communities, for families and persons with incomes equivalent to those currently assisted, and improvement in the physical condition of such housing.(iii)Replacement of schools that have reached their service lifetime; or expansion of school facilities with growing populations, or to house new programs for workforce development.(iv)Improvements in National, State, and local parks and recreation facilities and related open space land management.8.Board of Directors(a)In generalThe Bank shall have a Board of Directors consisting of 25 members appointed by the President by and with the advice and consent of the Senate.(b)QualificationsThe directors of the Board shall include individuals representing different regions of the United States and—(1)12 of the directors shall have at least 15 years of industrial and engineering experience;(2)1 director shall be from the AFL–CIO;(3)2 of the directors shall be from North America’s Building Trades Unions;(4)2 of the directors shall be from the United States Army Corp of Engineers;(5)2 of the directors shall have State and local public sector experience;(6)2 of the directors shall have finance experience;(7)2 of the directors shall have economic development experience; and(8)2 director shall represent minority communities or disadvantaged communities.(c)Chairperson and vice chairpersonAs designated at the time of appointment, one of the directors of the Board shall be designated chairperson of the Board by the President and one shall be designated as vice chairperson of the Board by the President.(d)Terms(1)In generalExcept as provided in paragraph (2), each director shall be appointed for a term of 6 years.(2)Initial staggered termsOf the initial members of the Board—(A)the chairperson and vice chairperson shall each be appointed for terms of 6 years;(B)12 directors shall be appointed for a term of 4 years; and(C)11 directors shall be appointed for a term of 2 years.(e)Congressional recommendationsNot later than 30 days after the date of enactment of this Act, the majority leader of the Senate, the minority leader of the Senate, the Speaker of the House of Representatives, and the minority leader of the House of Representatives shall each submit a recommendation to the President for appointment of a member of the Board of Directors, after consultation with the appropriate committees of Congress.(f)Date of initial nominationsThe initial nominations by the President for appointment of directors to the Board shall be made not later than 60 days after the date of enactment of this Act.(g)Vacancies(1)In generalA vacancy on the Board shall be filled in the manner in which the original appointment was made.(2)Appointment to replace during termAny director appointed to fill a vacancy occurring before the expiration of the term for which the director’s predecessor was appointed shall be appointed only for the remainder of the term.(3)DurationA director may serve after the expiration of that director’s term until a successor has taken office.(h)QuorumAt the time of any Board meeting, 75 percent of the directors confirmed by Congress (rounded down to a whole number) shall constitute a quorum.(i)ReappointmentA director of the Board appointed by the President may be reappointed by the President in accordance with this section.(j)Per diem reimbursementDirectors of the Board shall serve on a part-time basis and shall receive a per diem when engaged in the actual performance of Bank business, plus reasonable reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.(k)LimitationsA director of the Board may not participate in any review or decision affecting a project under consideration for assistance under this Act if the director has or is affiliated with a person who has an interest in such project.(l)ResponsibilitiesThe Board shall—(1)as soon as is practicable after the date on which the last director is appointed, establish an Executive Committee, Risk Management Committee and Audit Committee as prescribed by this Act;(2)not later than 180 days after the date on which the last director is appointed develop and approve the bylaws of the Bank, including bylaws for the regulation of the affairs and conduct of the business of the Bank, consistent with the purpose, goals, objectives, and policies set forth in this Act;(3)ensure that the Bank is at all times operated in a manner that is consistent with this Act, by—(A)monitoring and assessing the effectiveness of the Bank in achieving its strategic goals;(B)periodically reviewing internal policies submitted by the chief executive officer;(C)reviewing and approving annual business plans, annual budgets, and long-term strategies submitted by the chief executive officer;(D)reviewing and approving annual reports submitted by the chief executive officer;(E)reviewing risk management and audit practices of the Bank; and(F)reviewing and approving all changes to the organization of the Bank; and(4)establishing such other criteria, requirements, or procedures as the Board may consider to be appropriate in carrying out this Act.(m)Meetings(1)Open to the public; noticeAll meetings of the Board held to conduct the business of the Bank shall be open to the public and shall be preceded by reasonable notice.(2)Initial meetingThe Board shall meet not later than 90 days after the date on which the last director is appointed and otherwise at the call of the Chairperson.(3)Exception for closed meetingsPursuant to such rules as the Board may establish through their bylaws, the directors may close a meeting of the Board if, at the meeting, there is likely to be disclosed information which could adversely affect or lead to speculation relating to an infrastructure project under consideration for assistance under this Act or in financial or securities or commodities markets or institutions, utilities, or real estate. The determination to close any meeting of the Board shall be made in a meeting of the Board, open to the public, and preceded by reasonable notice. The Board shall prepare minutes of any meeting which is closed to the public and make such minutes available as soon as the considerations necessitating closing such meeting no longer apply.9.Powers and limitations of the Board(a)PowersIn order to carry out the purposes of the Bank as set forth in this Act, the Board shall be responsible for the approval and monitoring of infrastructure projects, and have the following powers:(1)To make senior and subordinated direct loans on such terms as the Board may determine, in the Board’s discretion, to be appropriate to assist in the financing or refinancing of an infrastructure project.(2)Subject to the availability of funding, as determined by the Board, to develop specialized loan programs, such as a disadvantaged communities loan program, or a community cooperative startup, that provide project financing on flexible repayment terms.(3)To make loan guarantees on such terms as the Board may determine, in the Board’s discretion, to be appropriate to assist in the financing or refinancing of an infrastructure project.(4)To issue Bonds, to provide financing to infrastructure projects from amounts made available from the issuance of such bonds.(5)To make agreements and contracts with any entity in furtherance of the business of the Bank.(6)To approve infrastructure loans financed in whole or in part, by the Bank, after receiving recommendations from the Executive Committee established in section 10.(7)To monitor infrastructure projects financed in whole or in part, by the Bank, after receiving assessments from the Executive Committee.(8)To sue and be sued in the Bank’s corporate capacity in any court of competent jurisdiction, except that no attachment, injunction, or similar process, may be issued against the property of the Bank or against the Bank with respect to such property.(9)To indemnify the directors and officers of the Bank for liabilities arising out of the actions of the directors and officers in such capacity, in accordance with, and subject to the limitations contained in, this Act.(10)To serve as the primary liaison between the Bank and the Congress, the executive branch, and State and local governments, and to represent the Bank’s interests.(11)To exercise all other lawful powers which are necessary or appropriate to carry out, and are consistent with, the purposes of the Bank.(b)Employee protectionsPrior to providing any financial assistance for an infrastructure project involving reconstruction, rehabilitation, replacement, or expansion that may impact current employees on the project site, the interests of employees affected by the financial assistance shall be protected under arrangements the Secretary of Labor concludes are fair and equitable.(c)Coordination with state and local regulatory authorityThe provision of financial assistance by the Board pursuant to this Act shall not be construed as—(1)limiting the right of any State or political subdivision or other instrumentality of a State to approve or regulate rates of return on private equity invested in a project; or(2)otherwise superseding any State law or regulation applicable to a project.(d)Federal personnel requestsThe Board shall have the power to request the detail, on a reimbursable basis, of personnel from other Federal agencies with specific expertise not available from within the Bank or elsewhere. The head of any Federal agency may detail, on a reimbursable basis, any personnel of such agency requested by the Board and shall not withhold unreasonably the detail of any personnel requested by the Board.10.Executive Committee(a)In generalThe Board shall establish an Executive Committee consisting of 9 members, headed by the chief executive officer of the Bank.(b)CEOA majority of the Board shall have the authority to appoint and reappoint the chief executive officer with such executive functions, powers, and duties as may be prescribed by this Act, the bylaws of the Bank, or the Board.(c)CEO responsibilitiesThe CEO shall have responsibility for the development and implementation of the strategy of Bank, including—(1)the development and submission to the Board of the annual business plans and budget;(2)the development and submission to the Board of a long-term strategic infrastructure development plan that is consistent with regional plans as presented to the Bank by Regional Economic Accelerator Planning Groups; and(3)the development, revision, and submission to the Board of Directors of the Bank’s other internal policies.(d)Other executive officersThe Board shall appoint, remove, fix the compensation, and define duties of 8 other executive officers to serve on the Executive Committee as the—(1)chief risk officer;(2)chief operations officer;(3)chief loan origination officer;(4)chief compliance officer;(5)chief financial officer;(6)chief treasury officer;(7)chief asset and liability management officer; and(8)general counsel.(e)QualificationsThe CEO, as well as other executive officers, and all loan origination officers, shall have extensive experience and expertise in retail banking, and in one or more of the following:(1)Transportation infrastructure.(2)Environmental infrastructure.(3)Energy infrastructure.(4)Telecommunications infrastructure.(5)Public housing and urban or rural development.(6)Economic development.(7)Workforce development.(8)Public finance.(f)DutiesIn order to carry out the purposes of the Bank as set forth in this Act, the Executive Committee shall—(1)establish and submit to the Board disclosure and application procedures for entities nominating projects for assistance under this Act;(2)establish and submit to the Board standardized terms and conditions, fee schedules, or legal requirements of a contract or program to carry out this Act;(3)establish and submit to the Board guidelines for the selection and approval of projects and specific criteria for determining eligibility for project selection, subject to the general criteria provided in section 7;(4)accept, for consideration, project proposals relating to the development of infrastructure projects, which meet the basic criteria established by this Act and by the Executive Committee, and which are submitted by an entity;(5)provide recommendations to the Board and place project proposals accepted by the Executive Committee on a list for consideration for financial assistance from the Board; and(6)establish a plan, and build capacity within the Bank, to provide technical assistance to State and local governments, regional economic accelerator planning groups established under section 6, joint ventures, regional economic accelerator agencies, and other borrowing entities on—(A)the Bank’s borrowing procedures and selection criteria;(B)development of a pipeline of projects suitable for financing, that meet the selection criteria developed by the Bank;(C)development of specialized institutional structures, and cross-region planning, to help in the planning of complex projects;(D)best design, construction, and management practices, including those identified in global infrastructure databases;(E)contract evaluation methods, including procurement value-for-money options; and(F)institution strengthening relating to the management of projects and work contracts, including through performance-based project delivery.(g)VacancyA vacancy in the position of CEO and other executive officers of the Executive Committee shall be filled in the manner in which the original appointment was made.(h)CompensationThe compensation of the CEO and other executive officers of the Executive Committee shall be determined by the Board.(i)RemovalThe CEO and other executive officers of the Executive Committee may be removed at the discretion of a majority of the Board.(j)TermThe CEO and other executive officers of the Executive Committee shall serve a 6-year term and may be reappointed in accordance with this section.(k)LimitationsThe CEO and other executive officers of the Executive Committee shall not—(1)hold any other public office;(2)have any interest in an infrastructure project considered by the Board;(3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from or investing in the Bank; and(4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.11.Risk management committee(a)Establishment of risk management committeeThe Board shall establish a risk management committee consisting of 5 members, headed by the chief risk officer, with participation from the chief loan origination officer.(b)AppointmentsA majority of the Board shall have the authority to appoint and reappoint the CRO of the Bank.(c)Functions; duties(1)In generalThe CRO shall have such functions, powers, and duties as may be prescribed by one or more of the following: This Act, the bylaws of the Bank, and the Board. The CRO shall report directly to the Board.(2)Risk management dutiesIn order to carry out the purposes of this Act, the risk management committee shall—(A)create overarching financial, credit, and operational risk management guidelines and policies to be adhered to by the Bank;(B)create conforming standards for loan agreements to ensure diversification of lending activities by—(i)geographic region, infrastructure project type, and inclusion of disadvantaged and rural communities; and(ii)compliance with Federal and State laws referred to in section 15;(C)create specific plans for all financial assistance provided by the Bank, including subsidy programs for disadvantaged communities and project targeting for disadvantaged business enterprises covered by section 47113 of title 49, United States Code;(D)monitor overall financial, credit, and operational exposure of the Bank;(E)create a standing subcommittee to perform regular credit evaluations and report on large infrastructure loans extended by the Bank that monitor compliance with terms, and attainment of performance targets contained in loan agreements; and(F)provide financial recommendations to the Board for Board approval.(d)Other risk management officersThe Board shall appoint, remove, fix the compensation, and define the duties of 4 other risk management officers to serve on the risk management committee.(e)QualificationsThe CRO and other risk management officers shall have demonstrated experience and expertise in one or more of the following:(1)Treasury and asset and liability management.(2)Investment regulations.(3)Insurance.(4)Credit risk management and credit evaluations.(5)Infrastructure development projects.(f)VacancyA vacancy in the position of CRO and other risk management officers of the risk management committee shall be filled in the manner in which the original appointment was made.(g)CompensationThe compensation of the CRO and other risk management officers of the risk management committee shall be determined by the Board.(h)RemovalThe CRO and other risk management officers of the risk management committee may be removed at the discretion of a majority of the Board.(i)TermThe CRO and other risk management officers of the risk management committee shall serve a 6-year term and may be reappointed in accordance with this section.(j)LimitationsThe CRO and other risk management officers of the risk management committee shall not—(1)hold any other public office;(2)have any interest in an infrastructure project considered by the Board;(3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from or investing in the Bank; and(4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.12.Audit committee(a)In generalThe Bank shall establish an audit committee consisting of 5 members, headed by the chief compliance officer of the Bank.(b)AppointmentsA majority of the Board shall have the authority to appoint and reappoint the CCO of the Bank.(c)Functions; dutiesThe CCO shall have such functions, powers, and duties as may be prescribed by this Act, the bylaws of the Bank, and the Board. The CCO shall report directly to the Board.(d)Audit dutiesIn order to carry out the purposes of the Bank under this Act, the audit committee shall—(1)provide internal controls and internal auditing activities for the Bank;(2)maintain responsibility for the accounting activities of the Bank;(3)conduct internal investigations of the business activities of the Bank;(4)issue financial reports of the Bank; and(5)complete reports with outside auditors and public accountants appointed by the Board.(e)Other audit officersThe Board shall appoint, remove, fix the compensation, and define the duties of 4 other audit officers to serve on the audit committee.(f)QualificationsThe CCO and other audit officers shall have demonstrated experience and expertise in one or more of the following:(1)Internal auditing.(2)Internal investigations.(3)Accounting practices.(4)Financing practices.(g)VacancyA vacancy in the position of CCO and other audit officers of the audit committee shall be filled in the manner in which the original appointment was made.(h)CompensationThe compensation of the CCO and other audit officers of the audit committee shall be determined by the Board.(i)RemovalThe CCO and other audit officers of the audit committee may be removed at the discretion of a majority of the Board.(j)TermThe CCO and other audit officers of the audit committee shall serve a 6-year term and may be reappointed in accordance with this section.(k)LimitationsThe CCO and other audit officers of the audit committee shall not—(1)hold any other public office;(2)have any interest in an infrastructure project considered by the Board;(3)have any interest in an investment institution, commercial bank, or other entity seeking financial assistance for any infrastructure project from or investing in the Bank; and(4)have any such interest during the 2-year period beginning on the date such officer ceases to serve in such capacity.13.Personnel(a)Compensation; dutiesThe chairperson of the Board, chief executive officer, chief risk officer, and chief compliance officer shall appoint, remove, fix the compensation of, and define the duties of such qualified personnel to serve under the Board, Executive Committee, risk management committee, or audit committee, as the case may be, as necessary and prescribed by this Act, the bylaws of the Bank, and the Board.(b)Participation by other agency personnelConsideration of projects by the Executive Committee and the Board shall be conducted with personnel on detail to the Bank from United States Army Corps of Engineers, the Department of Transportation, the Department of Housing and Urban Development, the Department of the Treasury, and other relevant departments and agencies from among individuals who are familiar with and experienced in the selection criteria for competitive projects. The Bank shall reimburse those departments and agencies for the staff who are on detail to the Bank.14.Special Inspector General for the National Infrastructure Bank(a)In generalBeginning on the date on which the President appoints a Special Inspector General for the Bank (referred to in this Act as the Special Inspector General) under subsection (b), there is established an Office of the Special Inspector General for the Bank.(b)Appointment of inspector general; removal(1)AppointmentThe Special Inspector General for the Bank shall be appointed by the President, by and with the advice and consent of the Senate.(2)Basis of appointmentThe appointment of the Special Inspector General shall be made on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations.(3)Timing of nominationThe nomination of an individual as Special Inspector General shall be made as soon as practicable after the date of enactment of this Act.(4)RemovalThe Special Inspector General shall be removable from office in accordance with the provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.).(5)Rule of constructionFor purposes of section 7324 of title 5, United States Code, the Special Inspector General shall not be considered an employee who determines policies to be pursued by the United States in the nationwide administration of Federal law.(6)Rate of payThe annual rate of basic pay of the Special Inspector General shall be the annual rate of basic pay for an Inspector General under section 3(e) of the Inspector General Act of 1978 (5 U.S.C. App.).(c)DutiesThe Special Inspector General shall—(1)conduct, supervise, and coordinate audits and investigations of the business activities of the Bank;(2)establish, maintain, and oversee such systems, procedures, and controls as the Special Inspector General considers appropriate to discharge the duty under paragraph (1); and(3)carry out any other duties and responsibilities of inspectors general under the Inspector General Act of 1978 (5 U.S.C. App.).(d)Powers and authorities(1)In generalIn carrying out the duties specified in subsection (c), the Special Inspector General shall have the authorities provided in section 6 of the Inspector General Act of 1978 (5 U.S.C. App.).(2)Additional authorityThe Special Inspector General shall carry out the duties specified in subsection (c)(1) in accordance with section 4(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.).(e)Personnel, facilities, and other resources(1)Additional officers(A)In generalThe Special Inspector General may select, appoint, and employ such officers and employees as may be necessary for carrying out the duties of the Special Inspector General, subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates.(B)Employment and compensationThe Special Inspector General may exercise the authorities of subsections (b) through (i) of section 3161 of title 5, United States Code (without regard to subsection (a) of that section).(2)Retention of servicesThe Special Inspector General may obtain services as authorized by section 3109 of title 5, United States Code, at daily rates not to exceed the equivalent rate prescribed for grade GS–15 of the General Schedule by section 5332 of such title.(3)Ability to contract for audits, studies, and other servicesThe Special Inspector General may enter into contracts and other arrangements for audits, studies, analyses, and other services with public agencies and with private persons, and make such payments as may be necessary to carry out the duties of the Special Inspector General.(4)Request for information(A)In generalUpon request of the Special Inspector General for information or assistance from any department, agency, or other entity of the Federal Government, the head of that entity shall, insofar as is practicable and not in contravention of any existing law, furnish the information or assistance to the Special Inspector General or an authorized designee.(B)Refusal to complyIf information or assistance requested by the Special Inspector General is, in the judgment of the Special Inspector General, unreasonably refused or not provided, the Special Inspector General shall report the circumstances to the Secretary, without delay.(f)Reports(1)Annual reportNot later than 1 year after the date on which the Special Inspector General is confirmed, and every calendar year thereafter, the Special Inspector General shall submit to the President and appropriate committees of Congress a report summarizing the activities of the Special Inspector General during the previous 1-year period ending on the date on which such report is required.(2)Public disclosuresNothing in this subsection authorizes the public disclosure of information that is—(A)specifically prohibited from disclosure by any other provision of law;(B)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or(C)a part of an ongoing criminal investigation.15.Status and applicability of certain Federal and State laws(a)National bank charterAs soon as practicable after being established, the Bank shall apply for a national bank charter.(b)Compliance with Davis-Bacon ActAll laborers and mechanics employed by contractors and subcontractors on infrastructure projects funded directly by or assisted in whole or in part by and through the Bank pursuant to this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.(c)Compliance with project labor agreementsIn States in which project labor agreements are authorized or encouraged (in which contractors enter into binding, pre-hire agreements with labor unions in the construction industry), recipients of financial assistance made available under this Act must comply with such agreements (in accordance with subsections (e) and (f) of section 8 of the National Labor Relations Act (29 U.S.C. 158) and Executive Order 13502). In States in which project labor agreements are prohibited by law to be required for a project, projects financed by the Bank pursuant to the Act shall permit voluntary collective bargaining of such agreements. (d)Compliance with Civil Rights Act of 1964The Bank, along with contractors and subcontractors on infrastructure projects funded directly by, or assisted in whole or in part by the Bank, shall comply with title VI of the Civil Rights Act of 1964 as to hiring and awarding contracts to build projects. (e)Buy AmericaNone of the financing provided by the Bank may be used for an infrastructure project unless all of the iron, steel, cement, and manufactured goods used in construction, alteration, maintenance, repair, or equipping of the project are produced within the United States. During the application process for a loan under this Act, a request for a waiver to the requirements of the preceding sentence by reason of the public interest, or on account of unavailability or unsatisfactory quality of domestically produced goods, can be considered only if there is clear demonstration that jobs in the United States would not be lost due to the waiver. (f)Compliance with Applicable Federal LawIn any case in which a project receives pooled financial assistance from both the Bank and the Federal Government, such project shall comply with applicable provisions of Federal law and regulation, including—(1)for transit, requirements that would apply to a project receiving funding under section 5307 or 47113 of title 49, United States Code;(2)for public housing, requirements that would apply to a project receiving funding from a grant under section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v);(3)for publicly assisted affordable housing, requirements that would apply to the preservation of such housing under other provisions of law governing such housing;(4)for roads and bridges, requirements that would apply to a project that receives funds under section 104(b)(3) of title 23, United States Code, or section 47113 of title 49, United States Code, and meets the goals under section 150(b) of title 23, United States Code; (5)for freight and passenger rail projects, requirements that would apply to a project that receives funds under subtitle V of title 49, United States Code;(6)for airport and air traffic control projects, requirements that would apply to a project that receives funds under chapters 471 and 501 of title 49, United States Code, or section 47113 of such title;(7)for water, requirements that would apply to a project grant or loan under—(A)section 103 of the Housing and Community Development Act of 1974 (42 U.S.C. 5303);(B)section 1452 of the Public Health Service Act (42 U.S.C. 300j–12); or(C)section 601 of the Federal Water Pollution Control Act (33 U.S.C. 1381), as that section applied before the beginning of fiscal year 1995; and(8)for rural development projects, requirements that would apply to a project financed by any of the following programs of the Department of Agriculture:(A)Rural Economic Development Loans & Grants.(B)Community Facilities Direct Loans & Grants.(C)Single- and Multi-Family Housing Repair and Rental Assistance Loans & Grants.(D)Electric Infrastructure Loans & Loan Guarantees.(E)Rural Broadband Access, and Telecommunications Infrastructure Loans & Guarantees.(F)Water & Waste Disposal Loans & Grants.(g)Authority To determine fundingNotwithstanding any other provision of law, the Bank shall determine the appropriate Federal share of funds, subject to loan approval by the Bank, and the availability of such Federal funding, for each project described in subsection (f) for purposes of this title.(h)State and local permit requirementsThe provision of assistance by the Board in accordance with this Act shall not be deemed to relieve any recipient of assistance or the related infrastructure project of any obligation to obtain required State and local permits and approvals.16.Exemption from certain laws(a)No budget authority for contracts or loansSection 504(b) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)) requiring prior budget authority shall not apply to any contract or loan under this Act.(b)No priority as a federal claimThe priority established in favor of the United States by section 3713 of title 31, United States Code, shall not apply with respect to any indebtedness of the Bank.(c)From local taxationAll bonds issued by the Bank, and the interest on or credits with respect to such bonds, shall not be subject to taxation by any State, county, municipality, or local taxing authority.17.Audits; reports to President and Congress(a)AccountingThe books of account of the Bank shall be maintained in accordance with generally accepted accounting principles as used in the United States, and shall be subject to an annual audit by independent public accountants appointed by the Board and of nationally recognized standing. (b)Reports(1)BoardThe Board shall submit to the President and Congress, within 90 days after the last day of each fiscal year, a complete and detailed report with respect to the preceding fiscal year, setting forth—(A)a summary of the Bank’s operations, for such preceding fiscal year;(B)a schedule of the Bank’s obligations outstanding at the end of such preceding fiscal year, with a statement of the amounts issued and redeemed or paid during such preceding fiscal year; and(C)the status of infrastructure projects receiving funding or other assistance pursuant to this Act, including disclosure of all entities with a development, ownership, or operational interest in such projects.(2)GAONot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating activities of the Bank for the fiscal years covered by the report that includes an assessment of the impact and benefits of each funded infrastructure project, including a review of how effectively each project accomplished the goals prioritized by the Bank’s project criteria.(c)Books and records(1)In generalThe Bank shall maintain adequate books and records to support the financial transactions of the Bank with a description of financial transactions and infrastructure projects receiving funding, and the amount of funding for each project maintained on a publicly accessible database.(2)Public comment periodThe Bank shall post infrastructure financing agreements on the database providing 30 days for public comments before providing final financing for the infrastructure project.(3)Audits by the secretary and gaoThe books and records of the Bank shall be open to inspection by the Secretary and the Comptroller General of the United States.18.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.19.Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for each of fiscal years 2021 and 2022 for the initial organization of the Bank, and its Directors and staff.